Citation Nr: 0635462	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-35 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
fracture with limitation of motion and arthritis, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for left knee 
condition with meniscus tear and instability, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for left knee 
condition with arthritis and limitation of motion, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran has claimed service connection for right leg 
disability due to his service-connected lumbar spine 
disability, and has made statements concerning it since 
December 2003.  This matter is referred to the RO for 
appropriate action.  


REMAND

At the hearing in July 2006, the veteran submitted portions 
of a Social Security Administration (SSA) decision dated in 
January 2006.  VA has a duty to obtain SSA records which are 
relevant to the determination.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  

The veteran also testified in July 2006 that he has been 
receiving all of his VA treatment at the Plainview, New York, 
VA outpatient clinic, and he has been treated for his back.  
VA has a duty to obtain all of its own relevant treatment 
records.  38 C.F.R. § 3.159 (2006).  

The veteran also testified in July 2006 that his lumbar spine 
disability has become worse since his last VA examination was 
conducted, which was in December 2003.  When it is alleged 
that a service-connected disability has become worse, VA's 
duties include conducting a contemporaneous examination.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

At the July 2006 hearing, the veteran's representative noted 
that the notice of disagreement (NOD) filed in February 2004 
also included disagreement with the other issues decided in 
the January 2004 rating decision.  The February 2004 NOD did 
mention the veteran's leg pain and his inability to work.  
Therefore, the Board concludes that the February 2004 NOD did 
include the issues of higher ratings for the service-
connected left knee disabilities and a TDIU rating, which 
were also denied in January 2004.  A statement of the case 
(SOC) concerning these matters has not been issued.  Per 
Manlincon v. West, 12 Vet. App. 238 (1999), these issues must 
be remanded to the RO for the issuance of a statement of the 
case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant records from 
the SSA.  

2.  Obtain all relevant treatment 
records from the Plainview, New York VA 
outpatient treatment clinic since 2002.  

3.  Thereafter, an examination of the 
veteran's service-connected lumbar 
spine fracture with limitation of 
motion and arthritis should be 
conducted.  All manifestations of the 
veteran's service-connected  lumbar 
spine disability should be reported in 
detail.  The examiner should indicate 
whether there is any ankylosis of the 
spine and, if so, describe where it is 
located and its severity.  The examiner 
should also indicate whether 
manifestations of the veteran's 
service-connected disability include 
intervertebral disc syndrome, and if 
so, whether the veteran has any 
associated objective neurological 
abnormalities.  Such abnormalities 
should be specified and their severity 
should be described.  The claims folder 
should be made available to the 
examiner.

4.  Thereafter, consider the veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

5.  Issue the veteran a statement of 
the case concerning his claims for 
increased ratings for his 
service-connected left knee 
disabilities and for a TDIU, which were 
denied in the January 2004 rating 
decision.  If the veteran timely 
perfects an appeal of these decisions, 
these matters should be returned to the 
Board for further consideration, in 
accordance with appropriate appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



